—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 2000, which charged claimant with a recoverable overpayment of unemployment insurance benefits.
The Unemployment Insurance Appeal Board was bound by *819its prior decision, affirmed by this Court on appeal (282 AD2d 861), that claimant was disqualified from receiving unemployment insurance benefits because she had been hired as a per diem substitute cleaner whose hours varied according to the employer’s needs and she quit her employment due to a reduced work schedule. Inasmuch as substantial evidence supports the present finding that claimant received unemployment insurance benefits based upon her false testimony that she was a full-time employee who was laid off due to lack of work, we find no reason to disturb the Board’s decision to charge claimant with a recoverable overpayment of benefits (see, Labor Law § 597 [4]). Furthermore, claimant’s attempt to again challenge the merits of her disqualification for unemployment insurance benefits is not properly before this Court (see, Matter of Levine [Commissioner of Labor], 284 AD2d 599, 600).
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.